977 F.2d 589
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carol JONES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-56388.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 21, 1992.*Decided Oct. 8, 1992.

Before CHOY, SNEED and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
Carol Jones appeals the denial of her motion pursuant to 28 U.S.C. § 2255 to vacate her sentence for conspiracy to possess cocaine base with intent to distribute on the ground that her guilty plea was not voluntary.   She contends that her plea should be set aside because she was not informed that she would be subject to the sentencing guidelines if her probation were revoked.


3
Although the court must inform a defendant of the direct consequences of a guilty plea, it is not necessary to advise a defendant of collateral consequences.   Torrey v. Estelle, 842 F.2d 234, 235 (9th Cir.1988).   A direct consequence of the plea represents a "definite, immediate and largely automatic effect" on defendant's punishment.   Id. at 236 (internal quotations omitted).   On the other hand, the consequence may be collateral if the determination rests within the defendant's control.   Id.


4
Jones' compliance with her probation requirements was a matter entirely within her control.   The court is not required to foresee a defendant's future conduct and predict all possible ramifications thereof.   Id.  Moreover, even if we were to conclude that this was a direct consequence, Jones was put on notice that a guideline-equivalent sentence could be imposed.   Before entering her plea, Jones was informed that she could be punished with a maximum life sentence, a fine of $4 million, or both.   Her attorney indicated that her plea was being made voluntarily with full knowledge of the consequences.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3